UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 Commission File Number: 1-15863 IA GLOBAL, INC. (Exact name of registrant as specified in its charter) DELAWARE 13-4037641 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) , SUITE 2450, SAN FRANCISCO, CA 94111 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (415)-946-8828 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of March 21, 2011 there were issued and outstanding 11,825,694 shares of the registrant’s common stock. 1 IA GLOBAL, INC. FORM 10-Q TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statement of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II – OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 39 Signatures 39 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements IA GLOBAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, March 31, ASSETS (unaudited) (audited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $0, respectively - Consumption tax receivable - Inventories - Prepaid expenses Other current assets Advances to affiliated parties - Net assets- discontinued operations - Total current assets PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS: Advances to affiliated parties - Intangible assets, net - Other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable - trade $ $ Accrued liabilities Income taxes payable- foreign - Note payable and current portion of long term debt Deferred revenue - Net liabilities- discontinued operations Total current liabilities LONG TERMLIABILITIES: Long term debt STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value, 5,000 authorized, none outstanding - - ArqueMax Ventures, LLC Series Preferred stock, $.01 par value, 317 shares authorized and 317 and 0, issued and outstanding, respectively (liquidation value $317,000) Common stock, $.01 par value, 100,000,000 shares authorized, 11,327,028 and 6,313,540 issued, and 11,294,470 and 6,280,982 outstanding, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) ) Noncontrolling interest - Less common stock in treasury, at cost ) ) Total stockholders' equity ) Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. 3 IA GLOBAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended December 31, Nine Months Ended December 31, (unaudited) (unaudited) (unaudited) (unaudited) REVENUE $ $
